UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4645


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SYLVESTER D. JONES, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (4:06-cr-00036-F-2)


Submitted:    August 27, 2009              Decided:   September 11, 2009


Before MICHAEL, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Michael McGuinness, THE MCGUINNESS LAW FIRM, Elizabethtown,
North Carolina, for Appellant.    Anne Margaret Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
 PER CURIAM:

            Sylvester D. Jones, Jr., was charged in 2007 with:

(1) attempting to kill a witness, by discharging a firearm with

the    intent    to    prevent    said     witness          from      testifying          in    an

official    proceeding      (“Count      Six”);          (2)    attempting         to    kill    a

witness, by discharging a firearm with the intent to prevent the

witness     from      communicating      to        a    federal       judge    information

relating to the commission of federal offenses (“Count Seven”);

(3) knowingly using physical force against a person with the

intention       of    preventing      their            testimony       in     an        official

proceeding, all in violation of 18 U.S.C. §§ 1512(a)(1)(A) and

(2) (2006) (“Count Eight”); and (4) use of a firearm during and

in relation to crimes of violence, in violation of 18 U.S.C.

§§ 924(c)(1)(A) and (2) (“Count Nine”).

            Jones initially pled not guilty to all charges and

proceeded to a jury trial.            During the second day of the trial,

Jones decided to plead guilty to Count Nine, and the Government

agreed to dismiss Counts Six, Seven, and Eight pursuant to a

plea    agreement.         Pursuant        to          § 924(c)    and      the         advisory

sentencing guidelines, Jones faced a guidelines sentence of ten

years’ imprisonment.

            The      Government    filed       a       motion   for    upward       departure

based upon: (1) physical injury, pursuant to U.S. Sentencing

Guidelines Manual (“USSG”) § 5K2.2; (2) extreme psychological

                                           2
injury, pursuant to USSG § 5K2.3; (3) criminal purpose, pursuant

to    USSG   §   5K2.9;       and    (4)    dismissed         and        uncharged    conduct,

pursuant to USSG § 5K2.21.                 The Government sought a sentence of

255 months’ imprisonment.              The district court granted the motion

for upward departure, found that the facts of the case justified

a greater departure than the Government requested, and sentenced

Jones to 300 months’ imprisonment.                         The court found that the

following factors were not taken into adequate consideration by

the guidelines: (1) the intentionally inflicted, severe physical

injuries suffered by one of Jones’s victims; (2) the damage to

the    victims’    personal         property;        (3)     the     criminal      purpose    of

concealing       the    commission         of    another      offense        or    retribution

against a potential witness that was behind Jones’s actions;

(4) the premeditated nature of the crime; (5) the fact that the

crime was carried out for money; (6) the dismissal of Counts

Six,    Seven,    and    Eight       pursuant         to     the    plea    agreement;       and

(7) Jones’s reckless endangerment of others and obstruction of

justice during his flight from the crime scene.                             The court found

that the guidelines sentence of 120 months did not adequately

take into consideration the extent and seriousness of Jones’s

conduct.

             Jones’s      counsel          has       filed     a     brief        pursuant    to

Anders v. California, 386 U.S. 738 (1967), stating that in his

view,    there    are    no    meritorious           issues        for    appeal.     Counsel,

                                                 3
however,    asks    this    court    to    review       the    validity    of    Jones’s

guilty plea, the reasonableness of his sentence, and whether

ineffective assistance of counsel appears conclusively on the

face of the record.         Jones filed a pro se supplemental brief in

which he argues that the district court erred in granting the

Government’s motion for upward departure, as well as conclusory

arguments   regarding       his     conviction.          The    Government      has    not

filed a brief.

            Under Rule 11(b)(1), the district court must address

the defendant in open court and inform him of the following: the

nature of the charge; any mandatory minimum sentence and the

maximum possible sentence; the applicability of the Sentencing

Guidelines;    the        court’s     obligation         to     impose     a     special

assessment; the defendant’s right to an attorney; his right to

plead not guilty and be tried by a jury with the assistance of

counsel; his right to confront and cross-examine witnesses; his

right   against     self-incrimination;           and    his    right     to    testify,

present evidence, and compel the attendance of witnesses.                             The

defendant    also    must    be     told   that    a    guilty    plea     waives     any

further trial and that his answers at the proceeding may be used

against him in a prosecution for perjury.                      Under Rule 11(b)(2),

the court must address the defendant to determine that the plea

is   voluntary.     The    court    must   require       disclosure       of    any   plea

agreement under Rule 11(c)(2) and determine a factual basis for

                                           4
the    plea    under     Rule       11(b)(3).       The   record      reflects        that    the

district court conducted the plea colloquy in compliance with

Rule 11, and that Jones’s guilty plea was knowing and voluntary.

               We review departure sentences, “whether inside, just

outside, or significantly outside the Guidelines range” under a

“deferential          abuse-of-discretion            standard.”         Gall         v.     United

States, 128 S. Ct. 586, 591 (2007); United States v. Evans, 526

F.3d 155, 161 (4th Cir.), cert. denied, 129 S. Ct. 476 (2008).

A    district    court      “may     reject     a    sentence      within    the          advisory

Guidelines range because ‘the case at hand falls outside the

“heartland”’ to which the individual Guidelines apply or because

a    sentence    within       the    Guidelines       fails      to    reflect       the     other

§ 3553(a)       factors       or    ‘because    the       case   warrants        a    different

sentence regardless.’”               Evans, 526 F.3d at 161 (quoting Rita v.

United    States,       127    S.    Ct.   2456,      2465    (2007)).       The          district

court is obligated to state in open court the particular reasons

supporting its chosen sentence, 18 U.S.C. § 3553(c) (2006), and

to    “make     an     individualized          assessment        based      on       the     facts

presented.”          Gall, 128 S. Ct. at 597.

               Jones’s sentence is reasonable.                        The parties do not

dispute       that    the     district     court      properly        calculated           Jones’s

guidelines range.             However, as the district court stated on the

record, the guidelines calculation did not take into account

many aspects of Jones’s offense conduct, including the extensive

                                               5
injuries he inflicted, the financial and criminal motivation for

his actions, and the overall extreme nature of his conduct.                     The

district court adequately stated its reasons for the sentence

and did not abuse its discretion.

           This court may address on direct appeal a claim that

counsel   was    ineffective      only   if    the    ineffectiveness    appears

conclusively     on   the   face    of   the    record.     United     States    v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                    There is no

evidence on the face of the record that Jones’s counsel was

ineffective.     Accordingly, we decline to address this claim.

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore   affirm     the    district    court’s    judgment.      We   deny

Jones’s motion to relieve counsel.                   This court requires that

counsel inform Jones, in writing, of the right to petition the

Supreme Court of the United States for further review.                  If Jones

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                  Counsel’s

motion must state that a copy thereof was served on Jones.

           We dispense with oral argument because the facts and

legal   contentions    are    adequately       presented    in   the   materials




                                         6
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    7